                                     Case 17-18481     Doc 84       Filed 10/09/18   Page 1 of 14




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                     DISTRICT OF MARYLAND
                                                       BALTIMORE DIVISION


              In Re:                                            §
                                                                §
              Roy Sens                                          §       Case No. 17-18481
              Melanie Susan Sens                                §
                                                                §
                                  Debtors                       §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Monique D. Almy, Trustee, chapter 7 trustee, submits this Final Account, Certification
              that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 0.00                                    Assets Exempt: 47,205.50
              (Without deducting any secured claims)

              Total Distributions to Claimants: 48,214.26               Claims Discharged
                                                                        Without Payment: 14,333,240.36

              Total Expenses of Administration: 16,188.24


                      3) Total gross receipts of $ 64,402.50 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 64,402.50 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
                                 Case 17-18481        Doc 84      Filed 10/09/18       Page 2 of 14




                                                  CLAIMS              CLAIMS                 CLAIMS              CLAIMS
                                                SCHEDULED            ASSERTED               ALLOWED               PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 731,802.00        $ 2,827,393.85        $ 2,827,393.85                 $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                          NA             16,188.24             16,188.24              16,188.24

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                  NA                   NA                    NA                     NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                             26,895.72            41,839.22             41,839.22              41,839.22

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                            3,000,662.74        12,472,670.88         12,423,232.36               6,375.04

TOTAL DISBURSEMENTS                              $ 3,759,360.46      $ 15,358,092.19       $ 15,308,653.67         $ 64,402.50


                  4) This case was originally filed under chapter 7 on 06/21/2017 . The case was pending
          for 15 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 09/18/2018                        By:/s/Monique D. Almy, Trustee
                                                                             Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                                    Case 17-18481        Doc 84      Filed 10/09/18        Page 3 of 14




                                                               EXHIBITS TO
                                                             FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                   UNIFORM                                     $ AMOUNT
                                                                          TRAN. CODE1                                  RECEIVED

    11324 Newport Bay Drive                                                   1110-000                                     54,523.00

    1996 Tropicat 36' Cat                                                     1129-000                                      5,000.00

    2000 Ford Expedition                                                      1129-000                                      1,000.00

    2003 Ford F-150                                                           1129-000                                      1,500.00

    Household Goods                                                           1129-000                                      2,379.50

TOTAL GROSS RECEIPTS                                                                                                      $ 64,402.50
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                      DESCRIPTION                          UNIFORM           $ AMOUNT
                                                                                                    TRAN. CODE            PAID

NA                                                                                                      NA                        NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                    $ NA
THIRD PARTIES


              EXHIBIT 3 – SECURED CLAIMS

                                                   UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.                CLAIMANT                   TRAN.     SCHEDULED                                                CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                    CODE     (from Form 6D)

               Bank of America                                     731,802.00                  NA                 NA              0.00




        UST Form 101-7-TDR (10/1/2010) (Page: 3)
                                  Case 17-18481        Doc 84       Filed 10/09/18      Page 4 of 14




                                                 UNIFORM        CLAIMS
                                                                                 CLAIMS            CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.      SCHEDULED                                              CLAIMS PAID
                                                                                ASSERTED          ALLOWED
                                                  CODE      (from Form 6D)

15A          United States Surety Company 4110-000                      0.00       2,827,393.85      2,827,393.85             0.00

TOTAL SECURED CLAIMS                                            $ 731,802.00     $ 2,827,393.85    $ 2,827,393.85           $ 0.00


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS             CLAIMS
               PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                           SCHEDULED           ASSERTED           ALLOWED
                                           CODE

Monique D. Almy                            2100-000                    NA            6,470.13           6,470.13          6,470.13


Monique D. Almy                            2200-000                    NA              256.25             256.25           256.25


Insurance Partners Agency, Inc.            2300-000                    NA               38.70              38.70            38.70


Union Bank                                 2600-000                    NA              111.16             111.16           111.16


Crowell & Moring LLP                       3110-000                    NA            9,312.00           9,312.00          9,312.00

TOTAL CHAPTER 7 ADMIN. FEES                                          $ NA         $ 16,188.24        $ 16,188.24       $ 16,188.24
AND CHARGES



             EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS             CLAIMS
               PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                           SCHEDULED           ASSERTED           ALLOWED
                                           CODE

NA: NA                                           NA                    NA                 NA                 NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                           $ NA               $ NA               $ NA              $ NA
FEES AND CHARGES



             EXHIBIT 6 – PRIORITY UNSECURED CLAIMS




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
                                 Case 17-18481             Doc 84     Filed 10/09/18        Page 5 of 14




                                                               CLAIMS                CLAIMS
                                                UNIFORM
                                                             SCHEDULED              ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                                 CLAIMS PAID
                                                              (from Form          (from Proofs of     ALLOWED
                                                 CODE
                                                                  6E)                 Claim)

            Comptroller of Maryland                                  26,895.72                  NA               NA              0.00


            COMPTROLLER OF THE
11          TREASURY                            5800-000                    NA           25,795.00         25,795.00       25,795.00


9A          Department Of The Treasury          5800-000                    NA           12,010.00         12,010.00       12,010.00


16          Worchester County                   5800-000                    NA             4,034.22         4,034.22        4,034.22

TOTAL PRIORITY UNSECURED                                            $ 26,895.72        $ 41,839.22      $ 41,839.22       $ 41,839.22
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                               CLAIMS                CLAIMS
                                                UNIFORM
                                                             SCHEDULED              ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                                 CLAIMS PAID
                                                              (from Form          (from Proofs of     ALLOWED
                                                 CODE
                                                                  6F)                 Claim)

            Barkley's Bank of Delawae                                15,430.13                  NA               NA              0.00


            Builder Services Group                                   44,191.00                  NA               NA              0.00


            Chase Bank                                               13,788.49                  NA               NA              0.00


            Chase Bank USA                                           15,262.53                  NA               NA              0.00


            Chase Bank USA                                           32,382.36                  NA               NA              0.00


            DW Burt Concrete Cons. Co.                               64,954.00                  NA               NA              0.00


            DWBurt Concrete Const.                                  794,380.00                  NA               NA              0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
                                 Case 17-18481             Doc 84    Filed 10/09/18       Page 6 of 14




                                                               CLAIMS              CLAIMS
                                                UNIFORM
                                                             SCHEDULED            ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                               CLAIMS PAID
                                                              (from Form        (from Proofs of     ALLOWED
                                                 CODE
                                                                  6F)               Claim)

            National Funding, Inc.                                  87,829.78                 NA               NA             0.00


            Noland Company                                          77,884.00                 NA               NA             0.00


            Paul & Annette Syns                                          0.00                 NA               NA             0.00


            Sheffield Financial                                     11,583.03                 NA               NA             0.00


            Tecta America East LLC                                       0.00                 NA               NA             0.00


            Tomey Electric Inc.                                          0.00                 NA               NA             0.00


8           American Express Bank, FSB 7100-000                     24,628.07          24,628.07         24,628.07           12.64


            Builders Supply Of Delmarva,
19          Inc                                 7100-000                  NA           27,364.16         27,364.16           14.05


18          Calvin B. Taylor Banking Co. 7100-000               1,448,000.00        2,794,793.21     2,794,793.21         1,434.16


            Caterpillar Financial Services
4           Corporation                         7100-000                  NA           28,019.85         28,019.85           14.38


10          Citibank, N.A.                      7100-000            40,596.58          40,596.48         40,596.48           20.83


            Comenity Capital Bankpaypal
17          Credit                              7100-000             2,234.00            2,314.75         2,314.75            1.19


9B          Department Of The Treasury          7100-000                  NA               451.00          451.00             0.23


1           Discover Bank                       7100-000             5,029.03            5,134.39         5,134.39            2.63


5           Sam Yoder & Son, LLC                7100-000            15,000.00          10,335.04         10,335.04            5.30




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                  Case 17-18481             Doc 84     Filed 10/09/18       Page 7 of 14




                                                                CLAIMS               CLAIMS
                                                 UNIFORM
                                                              SCHEDULED             ASSERTED           CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.                                                                 CLAIMS PAID
                                                               (from Form         (from Proofs of     ALLOWED
                                                  CODE
                                                                   6F)                Claim)

6            Sussex Lumber Co., Inc.             7100-000              6,061.91            6,683.88          6,683.88             3.43


12           Synchrony Bank                      7100-000              8,699.78            8,857.88          8,857.88             4.55


13           Synchrony Bank                      7100-000              7,895.81            8,142.25          8,142.25             4.18


14           Synchrony Bank                      7100-000              5,703.32            5,828.74          5,828.74             2.99


             The Sherwin-Williams
2            Company                             7100-000             28,624.41          24,278.43          24,278.43           12.46


15B          United States Surety Company 7100-000                     5,029.03       9,189,862.07       9,189,862.07        4,715.82


7-1          Waldron Of Md, Inc.                 7100-000                   NA           24,719.26               0.00             0.00


7-2          Waldron Of Md, Inc.                 7100-000                   NA           24,719.26               0.00             0.00


7-3          Waldron Of Md, Inc.                 7100-000             24,719.00          24,719.26          24,719.26           12.68


             Wells Fargo Equipment
3            Finance                             7100-000            220,756.48         221,222.90         221,222.90          113.52

TOTAL GENERAL UNSECURED                                        $ 3,000,662.74     $ 12,472,670.88     $ 12,423,232.36       $ 6,375.04
CLAIMS




      UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                                                    Page:       1
                                                             Case 17-18481            Doc 84           Filed 10/09/18           Page 8 of 14
                                                                                        FORM 1
                                                                    INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                     ASSET CASES
                                                                                                                                                                                                        Exhibit 8
Case No:              17-18481                         TJC          Judge:        Thomas J. Catliota                          Trustee Name:                      Monique D. Almy, Trustee
Case Name:            Roy Sens                                                                                                Date Filed (f) or Converted (c):   06/21/2017 (f)
                      Melanie Susan Sens                                                                                      341(a) Meeting Date:               07/20/2017
For Period Ending:    09/18/2018                                                                                              Claims Bar Date:                   12/20/2017


                                   1                                             2                            3                            4                          5                             6

                         Asset Description                                     Petition/                Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                        Unscheduled            (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                               Values                Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                         Exemptions,                                                                              Assets
                                                                                                       and Other Costs)

  1. 11324 Newport Bay Drive                                                         810,000.00                   54,523.00                                               54,523.00                           FA
  2. 2007 Mercedes GL 450                                                              7,400.00                        0.00                                                       0.00                        FA
  3. 2007 Ford Edge                                                                    4,000.00                        0.00                                                       0.00                        FA
  4. 2007 Ford Explorer                                                                3,500.00                        0.00                                                       0.00                        FA
  5. 2000 Ford Expedition                                                              1,000.00                    1,000.00                                                1,000.00                           FA
  6. 2003 Ford F-150                                                                   1,500.00                    1,500.00                                                1,500.00                           FA
  7. 1996 Tropicat 36' Cat                                                             5,000.00                    5,000.00                                                5,000.00                           FA
  8. Household Goods                                                                   4,680.00                    2,379.50                                                2,379.50                           FA
  9. Electronics                                                                           325.00                      0.00                                                       0.00                        FA
 10. Clothing                                                                              702.00                      0.00                                                       0.00                        FA
 11. Jewelry                                                                           4,290.00                        0.00                                                       0.00                        FA
 12. Cash on Hand                                                                          700.00                      0.00                                                       0.00                        FA
 13. Bank Account                                                                          300.00                      0.00                                                       0.00                        FA
 14. Non-Publicly Traded Stock and interests - Sens, Inc.                                    1.00                      0.00                                                       0.00                        FA
 15. Non-Publicly Traded Stock and interests - Sens Mechanical, I                            1.00                      0.00                                                       0.00                        FA
 16. Non-Publicly Traded Stock and interests - Sens Service, Inc.                            1.00                      0.00                                                       0.00                        FA
 17. Interests In Insurance Policies - Ohio National                                         1.00                      0.00                                                       0.00                        FA
 18. Interest in Insurance policies - Ohio National                                          1.00                      0.00                                                       0.00                        FA
 19. Interest in Insurance policies - New York Life                                          1.00                      0.00                                                       0.00                        FA
 20. Non-Publicly Traded Stock and interests - 10056 LLC (u)                                 1.00                      0.00                                                       0.00                        FA
 21. Non-Publicly Traded Stock and interests - 2523 LLC (u)                                  1.00                      0.00                                                       0.00                        FA
 22. Non-Publicly Traded Stock and interests - Pin Oak LLC                                   1.00                      0.00                                                       0.00                        FA


                                                                                                                                                                               Gross Value of Remaining Assets



      UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                            Page:        2

TOTALS (Excluding Unknown Values)
                                                            Case 17-18481 $843,406.00
                                                                             Doc 84                   Filed 10/09/18
                                                                                                             $64,402.50
                                                                                                                                Page 9 of 14                        $64,402.50                      $0.00
                                                                                                                                                                         (Total Dollar Amount in Column 6)
                                                                                                                                                                                              Exhibit 8
Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

The 341 meeting was held on 7/20/17. The Debtors had a complicated filing with more assets then are typical. After extensive review, the Trustee negotiated a settlement and
submitted it to the Court.



RE PROP #            11    --   Mes Rolex submariner watch
RE PROP #            13    --   Calvin Taylor Bank checking
RE PROP #            17    --   Melanie Sens
RE PROP #            18    --   Roy Sens

Initial Projected Date of Final Report (TFR): 04/30/2018            Current Projected Date of Final Report (TFR): 04/30/2018




    UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                                    Page:           1
                                                            Case 17-18481          Doc 84 FORM
                                                                                            Filed
                                                                                                2 10/09/18 Page 10                              of 14
                                                                      ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 17-18481                                                                                                Trustee Name: Monique D. Almy, Trustee                                   Exhibit 9
      Case Name: Roy Sens                                                                                                      Bank Name: Union Bank
                   Melanie Susan Sens                                                                               Account Number/CD#: XXXXXX7040
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX2420                                                                                Blanket Bond (per case limit): $3,000,000.00
For Period Ending: 09/18/2018                                                                               Separate Bond (if applicable):


       1                2                             3                                                4                                                     5                  6                      7

Transaction Date    Check or                Paid To / Received From                        Description of Transaction                Uniform Tran.      Deposits ($)     Disbursements ($)     Account/CD Balance
                    Reference                                                                                                            Code                                                          ($)
   10/25/17                       Taylor Bank                               sale of non-exempt personal                                                     $64,402.50                                $64,402.50
                                  Calvin B. Taylor Banking Company          property
                                  214 N. Main Street
                                  Berlin, MD 21811
                                                                            Gross Receipts                              $64,402.50

                        1                                                   11324 Newport Bay Drive                     $54,523.00    1110-000

                        5                                                   2000 Ford Expedition                         $1,000.00    1129-000

                        6                                                   2003 Ford F-150                              $1,500.00    1129-000

                        7                                                   1996 Tropicat 36' Cat                        $5,000.00    1129-000

                        8                                                   Household Goods                              $2,379.50    1129-000

   11/27/17                       Union Bank                                Bank Service Fee under 11                                 2600-000                                       $18.53           $64,383.97
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/26/17                       Union Bank                                Bank Service Fee under 11                                 2600-000                                       $92.63           $64,291.34
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/26/18                       Union Bank                                Bank Service Fee under 11                                 2600-000                                       $95.56           $64,195.78
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   03/01/18                       Union Bank                                Bank Fee Refund                                           2600-000                                      ($95.56)          $64,291.34
                                  1980 Saturn Street
                                  Monterey Park, CA 91755
   03/06/18            101        Insurance Partners Agency, Inc.           Trustee Bond Payment                                      2300-000                                       $38.70           $64,252.64
                                  26865 Center Ridge Road
                                  Westlake, OH 44145
   07/09/18            102        Crowell & Moring LLP                      Trustee's Counsel's fees                                  3110-000                                   $9,312.00            $54,940.64
                                  1001 Pennsylvania Avenue, N.W.
                                  Washington, DC 20004
   08/20/18            103        Monique D. Almy                           Distribution                                                                                         $6,726.38            $48,214.26
                                  1001 Pennsylvania Avenue, N.W.
                                  Washington, DC 20004




                                                                                    Page Subtotals:                                                         $64,402.50          $16,188.24
        UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                                                                      Page:           2
                                                            Case 17-18481          Doc 84 FORM
                                                                                            Filed
                                                                                                2 10/09/18 Page 11                                of 14
                                                                      ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 17-18481                                                                                                  Trustee Name: Monique D. Almy, Trustee                                   Exhibit 9
      Case Name: Roy Sens                                                                                                       Bank Name: Union Bank
                   Melanie Susan Sens                                                                               Account Number/CD#: XXXXXX7040
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX2420                                                                                 Blanket Bond (per case limit): $3,000,000.00
For Period Ending: 09/18/2018                                                                                Separate Bond (if applicable):


       1                2                             3                                                4                                                       5                   6                     7

Transaction Date    Check or                Paid To / Received From                        Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                              Code                                                          ($)
                                  Monique D. Almy                           Final distribution representing a            ($6,470.13)    2100-000
                                                                            payment of 100.00 % per court
                                                                            order.
                                  Monique D. Almy                           Final distribution representing a             ($256.25)     2200-000
                                                                            payment of 100.00 % per court
                                                                            order.
   08/20/18            104        Department Of The Treasury                Distribution                                                                                           $12,010.23           $36,204.03
                                  Internal Revenue Service
                                  Centralized Insolvency Operation
                                  P.O. Box 7317
                                  Philadelphia, PA 19101-7346
                                  Attn: John Lindinger
                                  Department Of The Treasury                Final distribution to claim 9               ($12,010.00)    5800-000
                                                                            representing a payment of
                                                                            100.00 % per court order.
                                  Department Of The Treasury                Final distribution to claim 9                    ($0.23)    7100-000
                                                                            representing a payment of 0.05
                                                                            % per court order.
   08/20/18            105        COMPTROLLER OF THE TREASURY               Final distribution to claim 11                              5800-000                                   $25,795.00           $10,409.03
                                                                            representing a payment of
                                  Compliance Division, Room 409             100.00 % per court order.
                                  301 W. Preston Street
                                  Baltimore, MD 21201
                                  Attn: Wayne Mack
   08/20/18            106        Worchester County                         Account No. 10-322316                                       5800-000                                    $4,034.22             $6,374.81
                                  1 West Market St. Room 1105
                                  Snow Hill, MD 21863
                                  Attn: Phillip G. Thompson
   08/20/18            107        Discover Bank                             Final distribution to claim 1                               7100-000                                         $2.63            $6,372.18
                                  Discover Products Inc                     representing a payment of 0.05
                                  PO Box 3025                               % per court order.
                                  New Albany, Oh 43054-3025
                                  Attn: Amanda Dingus
   08/20/18            108        The Sherwin-Williams Company              Account No. XXXX2082                                        7100-000                                        $12.46            $6,359.72
                                  c/o Michael B. Bach, Authorized Agent
                                  Dehaan & Bach, LPA
                                  25 Whitney Drive, Suite 106
                                  Milford, OH 45150



                                                                                    Page Subtotals:                                                                 $0.00          $41,854.54
        UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                                                                                                                                    Page:           3
                                                            Case 17-18481          Doc 84 FORM
                                                                                            Filed
                                                                                                2 10/09/18 Page 12                             of 14
                                                                      ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 17-18481                                                                                              Trustee Name: Monique D. Almy, Trustee                                     Exhibit 9
      Case Name: Roy Sens                                                                                                    Bank Name: Union Bank
                   Melanie Susan Sens                                                                               Account Number/CD#: XXXXXX7040
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX2420                                                                                Blanket Bond (per case limit): $3,000,000.00
For Period Ending: 09/18/2018                                                                               Separate Bond (if applicable):


       1                2                             3                                                4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                        Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                            ($)
   08/20/18            109        Wells Fargo Equipment Finance             Account No. XXXX4566                                    7100-000                                         $113.52            $6,246.20
                                  300 Tri-State International Suite 400
                                  Lincolnshire, IL 60069
                                  Attn: Rocky Hardy
   08/20/18            110        Caterpillar Financial Services Corporation Account No. XXXX8701                                   7100-000                                          $14.38            $6,231.82
                                  c/o Kelli Alexander, Litigation Paralegal
                                  2120 West End Avenue
                                  Nashville, TN 37203
   08/20/18            111        Sam Yoder & Son, LLC                      Final distribution to claim 5                           7100-000                                           $5.30            $6,226.52
                                  c/o John C. Seipp, Esquire                representing a payment of 0.05
                                  105 Camden Street                         % per court order.
                                  Salisbury, MD 21801
   08/20/18            112        Sussex Lumber Co., Inc.                   Account No. XXXX1870                                    7100-000                                           $3.43            $6,223.09
                                  PO Box 509
                                  Millsboro, DE 19966
                                  Attn: Jeffrey Revell
   08/20/18            113        Waldron Of Md, Inc.                       Final distribution to claim 7                           7100-000                                          $12.68            $6,210.41
                                  c/o Douglas H. Seitz, Esq.                representing a payment of 0.05
                                  Seven Saint Paul St., 18Th Fl.            % per court order.
                                  Baltimore, MD 21202
   08/20/18            114        American Express Bank, FSB                Account No., XXXX3004                                   7100-000                                          $12.64            $6,197.77
                                  c/o Becket And Lee LLP
                                  PO Box 3001
                                  Malvern, PA 19355-0701
   08/20/18            115        Citibank, N.A.                            Account No. XXXX5878                                    7100-000                                          $20.83            $6,176.94
                                  c/o Quantum3 Group LLC
                                  PO Box 280
                                  Kirkland, WA 98083-0280
                                  Attn: Margaret Cowley
   08/20/18            116        Synchrony Bank                            Distribution                                                                                              $11.72            $6,165.22
                                  c/o PRA Receivables Management, LLC
                                  PO Box 41031
                                  Norfolk, VA 23541
                                  Attn: Kelly Deans
                                  Synchrony Bank                            Account No. XXXX8176                         ($4.55)    7100-000

                                  Synchrony Bank                            Account No. XXXX9823                         ($4.18)    7100-000

                                  Synchrony Bank                            Account No. XXX1910                          ($2.99)    7100-000

                                                                                    Page Subtotals:                                                               $0.00              $194.50
        UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                                                                                                                                 Page:           4
                                                            Case 17-18481          Doc 84 FORM
                                                                                            Filed
                                                                                                2 10/09/18 Page 13                          of 14
                                                                      ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 17-18481                                                                                              Trustee Name: Monique D. Almy, Trustee                                  Exhibit 9
      Case Name: Roy Sens                                                                                                   Bank Name: Union Bank
                   Melanie Susan Sens                                                                              Account Number/CD#: XXXXXX7040
                                                                                                                                          Checking
  Taxpayer ID No: XX-XXX2420                                                                             Blanket Bond (per case limit): $3,000,000.00
For Period Ending: 09/18/2018                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                    5                   6                     7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction               Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                           ($)
   08/20/18            117        United States Surety Company              Final distribution to claim 15                         7100-000                                    $4,715.82             $1,449.40
                                  US Specialty Insurance Company            representing a payment of 0.05
                                  801 South Figueroa St., Suite 700         % per court order.
                                  Los Angeles, CA 90014
                                  Attn: Patrick Laverty
   08/20/18            118        Comenity Capital Bankpaypal Credit        Account No. XXX2067                                    7100-000                                         $1.19            $1,448.21
                                  c/o Weinstein & Riley, PS
                                  PO Box 3978
                                  Seattle, WA 98124
                                  Attn: Devon Gray
   08/20/18            119        Calvin B. Taylor Banking Co.              Final distribution to claim 18                         7100-000                                    $1,434.16                 $14.05
                                  24 N. Main Street                         representing a payment of 0.05
                                  Berlin, MD 21811                          % per court order.
                                  Attn: Raymond M. Thompson
   08/20/18            120        Builders Supply Of Delmarva, Inc          Final distribution to claim 19                         7100-000                                        $14.05                 $0.00
                                  21528 Baltimore Ave                       representing a payment of 0.05
                                  Georgetown, DE 19947                      % per court order.
                                  Attn: Rhonda Sturgeon


                                                                                                             COLUMN TOTALS                               $64,402.50           $64,402.50
                                                                                                                   Less: Bank Transfers/CD's                   $0.00                $0.00
                                                                                                             Subtotal                                    $64,402.50           $64,402.50
                                                                                                                   Less: Payments to Debtors                   $0.00                $0.00
                                                                                                             Net                                         $64,402.50           $64,402.50




                                                                                   Page Subtotals:                                                             $0.00           $6,165.22
        UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                                                                                                                                                    Page:     5
                                            Case 17-18481                Doc 84       Filed 10/09/18    Page 14 of 14

                                                                                                                                                                     Exhibit 9
                                                                                               TOTAL OF ALL ACCOUNTS
                                                                                                                                                 NET            ACCOUNT
                                                                                                              NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX7040 - Checking                                                 $64,402.50               $64,402.50                $0.00
                                                                                                                  $64,402.50               $64,402.50                $0.00

                                                                                                            (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                                    transfers)            to debtors)
                                            Total Allocation Receipts:                             $0.00
                                            Total Net Deposits:                                $64,402.50
                                            Total Gross Receipts:                              $64,402.50




                                                                    Page Subtotals:                                                $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 14)
